PER CURIAM:
David Kim Stanley appeals the district court’s order denying relief on his 42 U.S.C. § 1983 (2000) complaint, denying his motions to amend his complaint and to name defendant John Doe, and dismissing his state law claims without prejudice pursuant to 28 U.S.C. § 1367(c) (2000). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Stanley v. Gray, No. 2:06-cv-00031-jpj, 2007 WL 445366 (W.D.Va. Feb. 11, 2007). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.